[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
This case was referred to an attorney trial referee, who filed a report on September 12, 1990 recommending that judgment enter in favor of the plaintiff in accordance with the stipulation of the parties.
No objection to the report having been filed, it is hereby ORDERED
that judgment shall enter in favor of the plaintiff to recover of the defendant the sum of
           $1,424.48 as to the First Count; $1,779.48 as to the Second Count; $1,843.32 as to the Third Count; $1,488.48 as to the Fourth Count; $2,163.90 as to the Fifth Count; $2,630.98 as to the Sixth Count; $5,044.56 plus interest in the amount of $1,008.91 as to the Seventh Count; $1,837.00 as to the Eighth Count; and $2,868.70 as to the Ninth Count.
Judgment shall enter in favor of the defendant as to the Tenth Count.
The plaintiff shall recover its court costs upon CT Page 4630 application to the Court.
BEVERLY J. HODGSON JUDGE OF THE SUPERIOR COURT